354 S.E.2d 888 (1987)
LA NOTTE, INC.
v.
NEW WAY GOURMET, INC., and W.B. Dixon, III, and wife, Kitty Dixon, individually
v.
Giavonne GIANONNE.
No. 48P87.
Supreme Court of North Carolina.
April 7, 1987.
Robert D. Hinshaw, Winston-Salem, for plaintiff and third-party defendant.
Lawrence J. Fine and David B. Hough, Winston-Salem, for defendants and third-party plaintiffs.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff and Third-Party Defendant in this matter pursuant to G.S. § 7A-30, and the motion to dismiss the appeal for failure to comply with the Rules of Appellate Procedure, filed by the Defendant and Third-Party Plaintiffs; and upon consideration of the petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, filed by Plaintiff and Third-Party Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th day of April 1987."
The Plaintiff and Third-Party Defendant's Petition for Writ of Certiorari is:
"Denied by order of the Court in conference, this the 7th day of April 1987."
Therefore, it is considered and adjudged further that Plaintiff and Third-Party Defendant do pay the sum of Nine and no/100 Dollars ($9.00) and that execution issue therefor.